TAFT, J.
This cause is a proceeding to enter an appeal from a judgment of a justice of the peace. The only question is whether the “specifications or exhibits of the plaintiff on trial ” exceeded twenty dollars. If they did, the petitioner was entitled to an appeal. At the trial before the justice the petitionee presented a claim of nine dollars and seventy-five cents, being that part of one hundred and fifty dollars which it claimed the petitioner was liable to pay (the former having paid that sum as damages to one Aldrich for not furnishing him with the quantity of milk which it had agreed to do) and claimed the petitioner was liable to pay his share of the whole sum, proportioned among all the patrons delinquent in furnishing milk to the factory. The petitionee’s books, showing the amount of cheese made and the prices at which it was sold, the tally sheets showing the amount of milk received daily, and the contract between the petitionee and Aldrich, the cheese manufacturer, were in evidence, and the petitioner claims they were “ specifications or exhibits of the plaintiff on trial.” They were in evidence in the case; means of proof by which the petitionee established its- demand, but were not in any sense a specification or exhibit of its claim. The petitionee’s claim was nine dollars and seventy-five cents for money paid Aldrich on account of the petitioner not furnishing the milk he had agreed to furnish,, and that was all the claim shown by any of the papers in evidence. The case was not appeal-able ; the judgment was correct and the same is

Affirmed.